Title: To Thomas Jefferson from John Carr, 22 March 1799
From: Carr, John
To: Jefferson, Thomas



Dr Sir,
March 22d. 1799.

I have long been desirous of consulting you on a subject wherein my interest and happiness are nearly concerned; I have five sons to whom I would wish to give the best education my finances will admit of, but being in a great measure with out education myself, when ever I attempt to lay down a plan I am immediately bewildered, and can fix on none by which they are to be governed. If you will take the trouble to lay down at some leisure moment, such a plan of education as in your opinion will be most useful, leaving out such parts as are only ornimental, you will confer a lasting obligation on
Dr. Sir your friend and Humble Servant

John Carr

